FILED
                             NOT FOR PUBLICATION                             FEB 29 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ALFONSO MARCOS CAL                               No. 13-73003
ESCALANTE,
                                                 Agency No. A200-975-166
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Alfonso Marcos Cal Escalante, a native of Belize, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006), and we deny the petition for review.

         Although Cal Escalante argues the merits of his asylum claim, he does not

challenge the agency’s dispositive determination that he failed to show changed or

extraordinary circumstances excused his untimely asylum application. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996). Thus, we deny

the petition for review as to his asylum claim, including his humanitarian asylum

claim.

         Substantial evidence supports the agency’s finding that Cal Escalante failed

to establish the threats he received rose to the level of persecution. See Lim v. INS,

224 F.3d 929, 936 (9th Cir. 2000) (“Threats standing alone ... constitute past

persecution in only a small category of cases, and only when the threats are so

menacing as to cause significant actual suffering or harm.”) (internal quotation and

citation omitted). We do not address Cal Escalante’s claim that he is a member of

a cognizable social group because he never presented it to the agency, see Barron

v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to

review claims not raised to the agency), and he does not otherwise challenge the

agency’s finding that he failed to show that a protected ground is a central reason




                                            2                                    13-73003
for the harm he fears. Thus, we deny the petition as to his withholding of removal

claim.

         PETITION FOR REVIEW DENIED.




                                         3                                   13-73003